NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JONATHAN ALEXANDER CORADO                       No.    16-73965
CASTILLO,
                                                Agency No. A206-681-387
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Jonathan Alexander Corado Castillo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

       Corado Castillo does not make any arguments challenging the agency’s

dispositive conclusion that he failed to demonstrate that the harm he experienced

or fears was or would be on account of a protected ground. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Thus, we deny the petition for

review as to asylum and withholding of removal.

      In light of this disposition, we need not reach Corado Castillo’s remaining

contentions as to his asylum and withholding of removal claims. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts are not required to decide

issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Corado Castillo failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                  16-73965